06/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 6, 2021

             STATE OF TENNESSEE v. STANLEY JEFFERSON

                 Appeal from the Criminal Court for Shelby County
                      No. 16-06454       Chris Craft, Judge
                     ___________________________________

                           No. W2020-00578-CCA-R3-CD
                       ___________________________________


A jury convicted the Defendant, Stanley Jefferson, of aggravated rape, two counts of
especially aggravated burglary, aggravated assault, and theft of property valued at more
than $1,000, and he received an effective sentence of fifty-eight years. The sole issue
raised on appeal is the sufficiency of the convicting evidence for the aggravated rape
conviction. We conclude that the evidence is sufficient to support the jury’s verdict, and
we affirm the convictions. We remand for any further proceedings necessary to correct
an error in the sentence related to the Defendant’s theft conviction.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                             in Part; Case Remanded

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Phyllis Aluko, Public Defender, and Harry E. Sayle III (on appeal), and Tom Leith and
Mark Renken (at trial), Assistant Public Defenders, for the appellant, Stanley Jefferson.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Amy P. Weirich, District Attorney General; and Dru
Carpenter and Jamie Kidd, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

        The Defendant forced his way in to the home of the victim, who was in her mid-
seventies, brutally beat her, raped her, and stole her vehicle. The State presented DNA
evidence tying the Defendant to the sexual assault, DNA and physical evidence linking
the Defendant to the recovered vehicle, GPS data linking the Defendant to the location of
the crimes, the Defendant’s confession to law enforcement, and evidence of the victim’s
injuries, which included a brain injury. The Defendant attempted to raise reasonable
doubt based on the injured victim’s confusion about both the day the assault took place
and the details of the assault. The Defendant also attempted to present alternate suspects
for the crime based on activity on the victim’s cell phone.

        The victim testified that on the evening of September 7, 2015, she was playing
solitaire at her home in Shelby County. She recalled that it was Labor Day and that she
had declined an invitation to join family and instead intended to watch a particular
television program. The doorbell rang, and the victim, holding her cell phone, saw a man
outside the door but told him she would not open the door because she did not know him.
He responded that he was a sheriff’s deputy, and she unlocked the door. As soon as the
lock was disengaged, the man pushed his way into the home. The victim testified that the
assailant was a black man with dreadlocks. The victim fought back “like something
wild.” The victim recalled that her assailant reached for the buttons on her shorts, and
she began to pull his hair. The man began to beat her with his fists. The victim testified
that she lost consciousness and regained consciousness as she was lying on the floor and
heard a door open and shut. She did not move and lost consciousness again. She
eventually used the bathroom and experienced a burning sensation. The victim lay down
on her bed. She recalled vomiting twice and could not clean the vomit. She drifted in
and out of consciousness. The victim attempted to use her landline to call her younger
daughter, who lived in Memphis, but because the victim did not have her cell phone, she
was unable to dial the correct number. She testified she was not sure how long she
remained in bed. Eventually, her eldest daughter called her, and she asked her eldest
daughter, who lived several states away, to contact her younger daughter. The victim
was able to allow emergency personnel into the house, and her younger daughter arrived
soon after. The victim testified that she experienced severe neck pain as she was moved
to the hospital. She was unable to identify her assailant from a photographic array. She
testified that she did not know the Defendant or have consensual intercourse with him.

       On cross-examination, the victim agreed that she did not recall being sexually
assaulted. She testified that she thought the assailant showed her a star-shaped badge.
She clarified that she did not have an independent recollection of the badge at the time of
                                           -2-
trial four years after the assault but that she had told her family about a badge around the
time of the assault. The victim agreed that she had bitten the attacker as hard as she
could on his hand. She likewise agreed that, while she never observed a second assailant,
the thought that someone else might be in the house occurred to her when she first
regained consciousness and that she continued to lie still to prevent further attack. She
did not recall telling paramedics that there were two assailants but acknowledged she
may have, noting that she experienced extreme confusion after the attack. The victim
acknowledged she had not previously stated that her cell phone was in her hand when she
answered the door but testified that she had never been asked where her cell phone was.

       The victim acknowledged that at the time her eldest daughter called her, she
believed that the attack had occurred the previous night, Tuesday, September 8th. She
told the police the attack occurred Tuesday, and she “imagine[d]” she told her daughters
the same. She explained that she had previously said the attack occurred on Tuesday
because she did not account for the passage of time that took place while she was
unconscious. The victim clarified that she went to the bathroom once prior to lying down
and twice during the night. She stated that she thought both times she got up were
“during the night,” but she could not be sure because the bathroom had no natural light.
She agreed that it was “much later” that someone from the police department suggested
she may have been unconscious for more than a day. The victim testified that she had fed
her dogs in their crates around 6:30 or 7:00 p.m. prior to the attack but had not yet given
them water or taken them out to allow them to relieve themselves. She agreed that she
was told that the dogs had not soiled their crates and that she found that difficult to
reconcile with the idea that she was unconscious for over a day. She agreed that she had
not said that the assault occurred on Labor Day to detectives or at a hearing prior to trial.

       The assault against the victim was not immediately discovered because she lived
alone and because her injuries prevented her from seeking help. The victim’s eldest
daughter testified that she lived in Florida but called her mother every Wednesday and
that she attempted to contact her mother by telephone on Wednesday, September 9, 2015.
The victim did not answer either her cell phone or her landline, and her eldest daughter
called the landline a second time. The victim picked up the telephone but could barely
speak and seemed confused and unsure of her eldest daughter’s identity. The victim’s
eldest daughter, a nurse, suspected a stroke and began to question the victim, who told
her, “The man came in, beat me up.” The victim’s eldest daughter asked her sister, who
lived in Memphis, to call an ambulance.

      The victim’s younger daughter testified that the victim was in her mid-seventies
and was “very capable” of living independently. She confirmed that her sister called her,
asking her to check on the victim and indicating that the victim had exhibited slurred
speech and confusion during their weekly telephone call. The victim’s younger daughter,
                                            -3-
fearing a stroke, immediately went to the victim’s home, calling an ambulance en route.
At the home, the victim’s younger daughter noticed that the victim’s vehicle was missing.
Emergency personnel had just arrived and were taking the victim’s vital signs as the
victim sat near the door.

       The victim’s younger daughter described the victim’s face as swollen, bruised, and
disfigured, and she noted that the victim was wearing clothes from the night before. The
victim was disoriented and unable to give clear answers. The victim’s younger daughter
noticed the victim’s shorts lying on the floor in the combined living and dining room and
stated the victim would not have left her clothing lying on the floor. The victim was
placed on a gurney and transported across the yard, clutching her head and looking as
though she were “in excruciating pain” every time the gurney was jostled.

       Mr. Aubrey Hubbard, a paramedic with the Memphis Fire Department, confirmed
that the victim had been severely beaten, was confused, was not wearing her shorts, and
had vomit on her clothing. Mr. Hubbard testified that it was difficult to determine when
the assault occurred and that the victim’s eyes were so swollen that she had not been able
to call for help. According to Mr. Hubbard’s report, the victim stated that two men
attacked her.

       The victim’s younger daughter stayed with the victim as she was transported to the
hospital. The victim told her younger daughter that someone had come to the door
presenting “some sort of star” and that the victim believed it was law enforcement and
opened the door. The victim continued to be disoriented, was examined by the Rape
Crisis team, and was transferred to a hospital that would have the capability to monitor
her for brain injury. A small brain bleed was discovered. The victim was barely able to
walk prior to discharge.

       Dr. Erin James, an emergency room physician, found the victim suffering from
bruising, swelling, and abrasions to her face. The victim’s nose was fractured, and the
victim developed a cerebellum hemorrhage. The victim appeared drowsy and confused,
which was consistent with having lost consciousness. Dr. James agreed on cross-
examination that the victim reported that the assault had taken place the previous night.
However, Dr. James stated it would not be unusual for a victim of blunt force trauma to
experience unconsciousness for over a day or to drift in and out of consciousness. The
victim told Dr. James that she believed her assailant was trying to rape her but that she
had lost consciousness, and Dr. James called the Rape Crisis Center to conduct an
examination.

      Ms. Nina Sublette, a forensic examiner at the Rape Crisis Center, examined the
victim and collected physical evidence. She testified that she recalled the case
                                          -4-
particularly because of the extent of the victim’s injuries, and she identified photographs
she had taken to document bruising and lacerations on the victim’s face, neck, and arm
and blood on her hand and fingers. Ms. Sublette conducted a pelvic examination and
found dried blood on the victim’s legs and lacerations to her vaginal introitus, including
active bleeding from the victim’s vagina, which indicated the lacerations were deep. The
victim had a large laceration on the side of her vaginal opening. There was a large
amount of fluid in the victim’s vagina. Ms. Sublette collected swabs from various areas
of the victim’s body. On cross-examination, Ms. Sublette testified that it would have
been impossible for the victim to have sustained these injuries from a struggle or being
kneed in the crotch because the injuries were on the interior of the vagina.

       The victim had a cell phone with no passcode to lock it. The victim’s younger
daughter testified that she checked her Facebook account while she was with her mother
at the hospital. She discovered posts on the victim’s Facebook account that were not
things the victim would have posted and interactions with people the victim would not
have known. She acknowledged on cross-examination that the Facebook posts were not
to her knowledge linked to the Defendant’s name or to his photograph.

        The victim’s eldest daughter traveled from Florida to help her mother convalesce
and testified that her mother sustained many injuries, including swelling and bruising on
her face. In particular, the victim’s eldest daughter testified to severe bruising around the
victim’s windpipe, “like somebody had taken their thumbs and like pressed [—] it was
just crushed.” The victim was lucid but would only respond to direct questions and could
not interact with the family. A week after the assault, the victim’s younger daughter
discovered and photographed extensive bruising on the back of the victim’s neck after
cutting the victim’s hair.

       Detective Gary Williams confirmed that the victim was severely beaten and
“dazed.” At the hospital, she told him that her assailant had said he was a deputy and
showed her a star-shaped badge. The victim’s home was ransacked, and there was blood
in her bedroom.

       The victim testified that she had bought her 2011 Honda Civic slightly used in
2011 for approximately $20,000. The victim’s car was recovered from the Defendant’s
apartment complex. Crime Scene Officer Charles Cathey with the Memphis Police
Department swabbed the victim’s recovered vehicle for DNA. Officer Cathey also
recovered from the vehicle a birth certificate copy request form from the Shelby County
Office of Vital Records, which was filled out in pencil with the Defendant’s name, birth
date, and mother’s name. Officer Cathey was unable to retrieve any fingerprints of value
from the vehicle.

                                            -5-
       Special Agent Donna Nelson with the Tennessee Bureau of Investigation analyzed
the DNA evidence. She found no semen on the vaginal swabs but discovered semen and
spermatozoa on the vulvar swab and leg swab. The vulvar swab contained DNA from
two individuals, and the minor contributor was consistent with the victim. The sperm
from the vulvar and leg swabs came from the Defendant, with the probability of a
randomly selected, unrelated individual having the same profile exceeding the world
population. DNA from the gear shift of the victim’s vehicle contained a mixture of two
individuals, and was consistent with the DNA of the victim and the Defendant, with the
probability of randomly selecting an unrelated individual having the same profile being
approximately one in over twenty-three million for the African American population.
She acknowledged the presence of an additional allele on both the vulvar swab and the
DNA from the gear shift but stated it did not impact her determination that the DNA from
both sources belonged to the Defendant.

        In 2015, Mr. Richard Anderson was charged by the State of Tennessee with
monitoring the Defendant’s GPS ankle monitor through Satellite Tracking of People
(“STOP”). He testified that the Defendant had a curfew and that the monitor would send
an alert to Mr. Anderson and the Defendant if the Defendant went out after curfew. On
September 7, 2015, which was Labor Day, the Defendant violated his curfew. Mr.
Anderson acknowledged that he was initially contacted by law enforcement to determine
if any of the people he monitored were in the vicinity of the victim’s home on September
8, 2015, the day after Labor Day. Mr. Anderson told law enforcement there were no
results, but he then recalled receiving an alert that the Defendant was in that area after
curfew on September 7, 2015, and he confirmed the information and alerted law
enforcement. Mr. Anderson identified a photograph of the Defendant, who wore his hair
in dreadlocks at the time.

       Ms. Ashley Fuller, who compiled and analyzed GPS data for STOP, testified that
the Defendant’s ankle monitor was accurate to within fifteen meters. In response to a
request from Mr. Anderson, she determined that the Defendant was within fifty meters of
the victim’s address between 7:48 and 8:20 p.m. on September 7, 2015. Defense counsel
questioned Ms. Fuller about a report generated by Mr. Anderson which showed the
Defendant’s location “flip-flopping” between nearby points, and she stated that she did
not create and had not seen the report and that the accuracy of the user-generated reports
was not guaranteed. The trial court ruled that the document itself was inadmissible.

       Lieutenant Byron Braxton interviewed the Defendant in April 2016, after
discovering the vital records application in the vehicle and confirming with Mr. Anderson
that the Defendant was near the victim’s home. The Defendant initially denied any
involvement with the crime and stated he was with his sister that night and that he walked
home. Lieutenant Braxton confronted him with information that his ankle monitor
                                          -6-
showed him traveling faster than it was possible to walk, that it showed he was inside the
victim’s house, and that police had gathered DNA evidence. The Defendant then
admitted that he impersonated a sheriff’s deputy to gain entry to the home and that he
struck the victim and stole her vehicle. The Defendant said he took the victim’s pants off
to get her keys and eventually said he digitally penetrated her vagina.

       On cross-examination, Lieutenant Braxton agreed that he did not get a written
statement from the Defendant and that he did not have a video or audio recording of the
Defendant’s confession. He confirmed that he initially investigated the date of
September 8, 2015, because that was when the victim believed the assault took place.
Lieutenant Braxton took over the case from an investigator who left the unit, and he
confirmed that the prior investigator established that the photographs uploaded to the
victim’s Facebook page were of a man named Mr. Jerry Jones, but Lieutenant Braxton
instead pursued the Defendant’s connection to the victim. He did not recall telling
another officer that he believed the Facebook photographs were the result of a hack.

       The Defendant called Sergeant Samuel McMinn, who testified that he investigated
the sexual assault and that the victim told him that a black man with dreadlocks showed
her a star-shaped badge to induce her to open her door. The victim told him that she bit
her assailant’s hand. The next day, the victim’s son-in-law informed Sergeant McMinn
that a patient at the hospital with dreadlocks had stitches on his hand. Sergeant McMinn
obtained the patient’s information and that of another, similar patient, but the victim did
not identify either in a photographic lineup. Sergeant McMinn was able to identify the
individual linked to the suspicious activity on the victim’s Facebook page as Mr. Jones,
who was from Mississippi. The patients at the hospital were not connected to the
Defendant or Mr. Jones, and further investigation ruled out Mr. Jones as the assailant. He
agreed that Mr. Jones was a black man with dreadlocks.

       The indictment charged the Defendant with aggravated rape by bodily injury,
especially aggravated burglary based on an intent to commit theft, especially aggravated
burglary based on an intent to commit assault, aggravated robbery of the cell phone
through serious bodily injury, and theft of property valued $1,000 or more but less than
$10,000. See T.C.A. §§ 39-13-502; 39-14-404, 39-13-402, 39-14-103. The jury
convicted the Defendant of aggravated rape, two counts of especially aggravated
burglary, aggravated assault as a lesser included offense of aggravated robbery, and theft
of property valued at more than $1,000.

      The Defendant was sentenced as a Range II offender based on his criminal history,
which included a prior attempted rape, aggravated sexual battery of his four-year-old son,
and domestic assault. Dr. John McCoy, a clinical and forensic psychologist, testified he
administered IQ tests to the Defendant and that the Defendant scored a 52. Dr. McCoy
                                           -7-
elaborated that he suspected the Defendant was not trying “sincerely” but that he
nevertheless believed the Defendant’s IQ was “extremely low.” Dr. McCoy testified that
the Defendant’s mother said he was physically and sexually abused as a child, that the
Defendant abused drugs and alcohol, and that the Defendant had been prescribed
antipsychotic medication in jail. The trial court addressed the statutory enhancement and
mitigating factors and the considerations relevant to consecutive sentencing. The trial
court merged the especially aggravated burglary convictions and merged the aggravated
assault conviction into the aggravated rape conviction. It sentenced the Defendant to
serve forty years with a one hundred percent release eligibility for aggravated rape,
eighteen years with a thirty-five percent release eligibility for especially aggravated
burglary, and three years with a thirty-five percent release eligibility for Class D felony
theft of property valued at over $1,000. The especially aggravated burglary sentence was
to run consecutively to the aggravated rape sentence for an effective sentence of fifty-
eight years.

       The Defendant moved for a new trial, arguing that the evidence was insufficient,
that the trial court erred in refusing to admit the satellite report generated by Mr.
Anderson, and that the prosecutor made an improper closing argument. The trial court
denied relief, and the Defendant appeals the sufficiency of the evidence.

                                        ANALYSIS

                               I. Sufficiency of the Evidence

      The Defendant challenges only the sufficiency of the evidence with regard to the
aggravated rape conviction, asserting that there was no proof of penetration. We
conclude that the evidence supports the verdict.

        This court must set aside a finding of guilt if the evidence is insufficient to support
the finding by the trier of fact of guilt beyond a reasonable doubt. Tenn. R. App. P.
13(e). The question before the appellate court is whether, after reviewing the evidence in
the light most favorable to the State, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. State v. Pope, 427 S.W.3d
363, 368 (Tenn. 2013). This court will not reweigh or reevaluate the evidence, and it
may not substitute its inferences drawn from circumstantial evidence for those drawn by
the trier of fact. State v. Smith, 436 S.W.3d 751, 764 (Tenn. 2014). The jury’s guilty
verdict, approved by the trial judge, accredits the State’s witnesses and resolves all
conflicts in favor of the prosecution. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).
The trier of fact is entrusted with determinations concerning witness credibility, factual
findings, and the weight and value of evidence. Smith, 436 S.W.3d at 764. In reviewing
the sufficiency of the evidence, we afford the State the strongest legitimate view of the
                                             -8-
evidence and all reasonable inferences that can be drawn from the evidence. State v.
Hawkins, 406 S.W.3d 121, 131 (Tenn. 2013). “A verdict of guilt removes the
presumption of innocence and replaces it with a presumption of guilt, and on appeal the
defendant has the burden of illustrating why the evidence is insufficient to support the
verdict rendered by the jury.” Reid, 91 S.W.3d at 277. “Circumstantial evidence alone is
sufficient to support a conviction, and the circumstantial evidence need not exclude every
reasonable hypothesis except that of guilt.” State v. Wagner, 382 S.W.3d 289, 297
(Tenn. 2012).

       As charged here, “[a]ggravated rape is unlawful sexual penetration of a victim by
the defendant” where the defendant causes bodily injury to the victim. T.C.A. § 39-13-
502(a)(2). Bodily injury “includes a cut, abrasion, bruise, burn or disfigurement, and
physical pain or temporary illness or impairment of the function of a bodily member,
organ, or mental faculty.” T.C.A. § 39-11-106(a)(3). Sexual penetration is defined as
“sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion,
however slight, of any part of a person’s body or of any object into the genital or anal
openings of the victim’s, the defendant’s, or any other person’s body, but emission of
semen is not required.” T.C.A. § 39-13-501(7).

        The Defendant, citing evidence of his low IQ introduced at sentencing, urges the
court to discount his confession to sexually penetrating the victim digitally. However,
the credibility of witnesses is a determination for the jury, and the jury was free to credit
the confession. See Smith, 436 S.W.3d at 764. Furthermore, there was ample other
evidence of penetration. While the victim did not recall being sexually penetrated, she
did recall her assailant attempting to remove her shorts prior to beating her unconscious.
She experienced a burning sensation when she used the bathroom afterwards. The victim
had an actively bleeding laceration on her vaginal opening hours after the assault and had
numerous other lacerations in her vulva. Ms. Sublette testified that it would have been
impossible for the victim to have sustained these injuries from a struggle or being kneed
in the crotch because the injuries were on the interior of the vagina. While the Defendant
argues that the absence of semen in the vaginal swab weighs against a finding of
penetration, the statute does not require the emission of semen. The victim sustained
vaginal lacerations, and sperm was recovered from the victim’s vulva and leg. Because
sexual penetration is defined as any slight intrusion into the sexual organ, “‘[i]t is not
necessary that the vagina be entered or that the hymen be ruptured; the entering of the
vulva or labia is sufficient.’” State v. Bowles, 52 S.W.3d 69, 74 (Tenn. 2001) (quoting
Hart v. State, 21 S.W.3d 901, 905 (Tenn. 2000)). There is ample evidence to support the
element of penetration and the conviction.

     The Defendant’s brief notes the victim could not identify her assailant. Insofar as
the Defendant challenges the proof of identity, we conclude the evidence was
                                            -9-
overwhelming. Identity is an essential element of every crime. State v. Bell, 512 S.W.3d
167, 198 (Tenn. 2015). The identification of the perpetrator of a crime is a question of
fact for the jury. State v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005). In resolving
questions of fact, such as the identity of the perpetrator, “‘the jury bears the responsibility
of evaluating the conflicting evidence and accrediting the testimony of the most plausible
witnesses.’” Pope, 427 S.W.3d at 369 (quoting State v. Hornsby, 858 S.W.2d 892, 897
(Tenn. 1993)). Circumstantial evidence may assist in establishing identity. See Bell, 512
S.W.3d at 198-99. Here, the victim was beaten and sexually assaulted after a man
matching the Defendant’s description forced his way into her home and subsequently
stole her vehicle. The Defendant’s GPS ankle bracelet established that he was present in
the vicinity of the victim’s home at the time of the offense. The Defendant’s sperm was
found in two separate swabs taken from the victim’s body. The Defendant’s DNA was
removed from the gear shift of the victim’s stolen vehicle, and a vital records form with
his personal information was recovered from the vehicle. The Defendant confessed to the
crime. The evidence was overwhelming.

                                II. Theft Offense Sentence

       The judgment form in Count 5 reflects that the Defendant was sentenced to three
years as a Range II offender for Class D felony theft. An authorized sentence for a Range
II, multiple offender convicted of a Class D felony is four to eight years, and an
authorized sentence for a Range II, multiple offender convicted of a Class E felony is two
to four years. T.C.A. § 40-35-112(b)(4), (5). We note that the Defendant was indicted
for theft of property valued at $1,000 or more but less than $10,000, which was a Class D
felony at the time of the indictment, but the theft grading statute had reclassified theft of
property valued at over $1,000 but less than $2,500 to a Class E felony by the time the
Defendant was sentenced. See T.C.A. § 39-14-105(a)(3) (2015); 2016 Tennessee Laws
Pub. Ch. 906 § 5 (eff. date Jan. 1, 2017). Tennessee Code Annotated section 39-11-112,
the savings statute, applies to reduce the punishment for theft offenses committed prior to
the change in the law when sentencing takes place after the law has gone into effect.
State v. Menke, 590 S.W.3d 455, 468, 469 n.12 (Tenn. 2019); see T.C.A. § 39-11-112.
Here, the jury fixed the value of the property at more than $1,000. The judgment form
shows that the category of Class E felony is scribbled through and Class D felony is
circled. The transcript of the sentencing hearing does not reveal whether the trial court
applied the savings statute and simply committed clerical error in marking the incorrect
Class on the judgment form or whether the savings statute was not applied. Accordingly,
we remand for any further action necessary to correct the error in the sentence associated
with the theft offense.




                                            - 10 -
                                    CONCLUSION

        Based on the foregoing reasoning, we affirm the convictions and remand for
further proceedings to correct the judgment regarding the sentencing of the Defendant for
theft of property valued at over $1,000.



                                   ___________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                         - 11 -